                  Case 18-10018-KKS          Doc 512       Filed 09/29/20          Page 1 of 5


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF FLORIDA
                                     (Gainesville Division)

In re:                                                           Case No.: 18-10018-KKS

PRIORIA ROBOTICS, INC.                                           Chapter 11
_______________________________/


  RESPONSE OPPOSING CONDOR’S OBJECTION [CP 508] TO NOTICE OF INTENT TO
                             SELL [CP 504)

         COME NOW unsecured creditors: Southeast Community Development Fund I, LLC; Southeast

Community Development Fund II, LLC; Ninth Avenue South Investments, III, LLC; and Athenian

Venture Partners III, L.P., by and through their undersigned counsel, and file this their Response

Opposing Condor’s Objection [CP 508] to the Trustee’s Notice of Intent to Sell [CP 504] and state as

follows:

    1.     The Trustee obtained authorization of this Court to market, advertise and sell the Debtor’s assets

by order dated May 13, 2019 [CP 266].

    2.     Unbeknownst to these creditors, the Trustee appears to have entertained an offer from creditor

Condor Aerial, LLC to purchase the assets for $100,000.00, though the terms were not disclosed to the

creditor body or approved by an order of this court. A copy of a purported Letter of Intent confirming the

offer is attached to Condor’s Objection.

    3.     While the Letter of Intent is countersigned by the Trustee, no sale was disclosed to the general

creditors, terms were not approved by this Court, no auction process was employed, and the Trustee had no

power to bind the Estate to such an offer as Condor contends she did.



  Creditors Would Have Objected To Sale for $100,000.00 Without a Bidding Process Had Such A
                               Sale Been Noticed by the Trustee



                                                       1
                                  MITRANI, RYNOR, ADAMSKY & TOLAND, P.A.
                                1200 Weston Road, Third Floor, Weston Fl., 33326
                                  Tel: (954) 335-1010 / Fax: (954) 335-1017
                  Case 18-10018-KKS           Doc 512       Filed 09/29/20         Page 2 of 5


    4.     Condor Aerial is asking the Court to compel sale for $100,000.00 without competitive bidding.

However no such sale was described in any notice to creditors. Sale on terms not noticed to the creditors is

not within the power of the Trustee, and must not be approved by this Court.

    5.     The distinction between bidding and non-bidding terms is not merely hypothetical. Had the

Trustee published intent to sell the assets to Condor Aerial for $100,000.00 without an auction or counter-

bidding process, these creditors may well have objected, since it is believed the assets had greater value if

the right bidding parties were identified and allowed to participate. Further, such a sale would have been

viewed as collusive.

    6.     Belief that the assets are worth more than $100,000.00 was borne out as the bidding process

result in a sale for $195,000.00.

    7.     If this Court were to entertain sale to Condor Aerial for $100,000.00 notwithstanding that

bidding resulted in a higher price, these creditors would object that Condor Aerial’s purchase was not in

good faith. Such a sale would be collusive and would constitute grossly unfair disadvantage to other

bidders interested in the assets and foreclosed from an opportunity to bid, and to the creditors standing to

benefit from greater sale prices. In re Abbotts Dairies of PA, Inc., 788 F.2d 143 (3d Cir. 1986).



          Sale to Condor for $100,000.00 (the Pre-Bidding Price) Would Not Be In the Best
                                       Interest of the Estate

    8.     The Order Granting Trustee’s Motion for §363 Sale established only the preliminary right of the

Trustee to market and negotiate to sell – it did not approve any actual sale or any actual sale procedure.

The Sale Order states that sales must comply with the requirements of §363 and Local rule 6004-1,

including among other things, notice and an opportunity for creditors and interested parties to object, and

Court approval of the final buyer(s) sale price and terms [CP 266].

    9.     The key objective in any sale of property of a bankruptcy estate conducted pursuant to §363 is to


                                                       2
                                    MITRANI, RYNOR, ADAMSKY & TOLAND, P.A.
                                1200 Weston Road, Third Floor, Weston Fl., 33326
                                    Tel: (954) 335-1010 / Fax: (954) 335-1017
                  Case 18-10018-KKS          Doc 512        Filed 09/29/20         Page 3 of 5


maximize the value received by the estate. In re Mushroom Transp. Co., 382 F.3d 325 (3d Cir. 2004)

(concluding that a trustee has a fiduciary duty to protect and maximize the estate’s assets). Procedures

requiring bidding support this objective and are appropriate in the context of bankruptcy estate sales. In re

O’Brien Envtl. Energy, Inc., 282 F.3d 527 (3d Cir. 1999).

    10.    Sale to Condor Aerial for $100,000.00, after competitive bidding resulted in a sale for

$195,000.00, would fail to maximize recovery to the Estate and would run contrary to the interests of the

creditors, including these responding creditors.

    WHEREFORE, these creditors pray this Court deny Condor Aerial’s objection and approve the sale as

described in the Trustee’s Notice of Intent to Sell and as conducted by the Trustee, for $195,000.00, or to

the next highest bidder should Condor Aerial fail to fund the balance of the purchase price timely.



                                                           MITRANI, RYNOR, ADAMSKY & TOLAND, P.A.
                                                           1200 Weston Road, Third Floor
                                                           Weston, FL 33326
                                                           Tel.: (954) 335-1010
                                                           jwebb@mitrani.com

                                                                 s/ James J. Webb
                                                           By:___________________________________
                                                                 James J. Webb, Esquire
                                                                 Fla. Bar No.: 0080993




                                                       3
                                  MITRANI, RYNOR, ADAMSKY & TOLAND, P.A.
                                1200 Weston Road, Third Floor, Weston Fl., 33326
                                   Tel: (954) 335-1010 / Fax: (954) 335-1017
                  Case 18-10018-KKS          Doc 512       Filed 09/29/20          Page 4 of 5


                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Northern District of Florida, and that a true and correct copy of the foregoing have been served this 29th of
September, 2020 on all Electronic Filing Users who have consented to such service in this bankruptcy
case, and/or via First Class U.S. Mail, unless stated otherwise, upon the parties listed on the attached
Service List and mailing matrix, as applicable.

Rich Villa, on behalf of Dell Financial Services, LLC, 811 Barton Springs Rd., Suite 811, Austin, TX
78704, villa@slollp.com;

Jacob Aaron Brown on behalf of Creditor City of Gainesville jacob.brown@akerman.com;

Jessica.gibson@akerman.com; jennifer.meehan@akerman.com; Katherine.fackler@akerman.com

Seldon J. Childers on behalf of Creditor Novus Capital Group jchilders@smartbizlaw.com,
ellen.lord@smartbizlaw.com ; jkirkconnell@smartbizlaw.com ; documents@prodoxprep.com ;
melissa.kulczycke@smartbizlaw.com ; childers@ecf.courtdrive.com

Jodi Daniel Cooke on behalf of Debtor Prioria Robotics, Inc. jcooke@srbp.com; jcookeecf@srbp.com;
lhathaway@srbp.com; lhathaway@srbp.com; jcooke.ecf@srbp.com

Rebekah Ann Davis on behalf of Creditor Florida Department of Economic Opportunity
rebekah.davis@deo.myflorida.com; deoeservice@deo.myflorida.com;
Stephanie.Chatham@deo.myflorida.com

Adrian C Delancy on behalf of Interested Party Carolina Casualty Insurance Company
adelancy@mrthlaw.com; gruiz@mrthlaw.com

Charles F. Edwards on behalf of U.S. Trustee United States Trustee charles.edwards@usdoj.gov

Jerry M Markowitz on behalf of Carolina Casualty Insurance Company jmarkowitz@mrthlaw.com ;
ycandia@mrthlaw.com

Ryan C Reinert on behalf of Creditor WinTec Arrowmaker, Inc. rreinert@shutts.com ;
juanitasanchez@shutts.com

Alan R Rosenberg on behalf of Interested Party Carolina Casualty Insurance Company
arosenberg@mrthlaw.com ; gruiz@mrthlaw.com

Scott A. Stichter on behalf of Attorney Stichter Riedel Blain & Postler, P.A. sstichter.ecf@srbp.com




                                                       4
                                  MITRANI, RYNOR, ADAMSKY & TOLAND, P.A.
                                1200 Weston Road, Third Floor, Weston Fl., 33326
                                   Tel: (954) 335-1010 / Fax: (954) 335-1017
                Case 18-10018-KKS        Doc 512       Filed 09/29/20          Page 5 of 5


United States Trustee USTPRegion21.TL.ECF@usdoj.gov

Theresa M. Bender, Chapter 7 Trustee Tmbenderch7@gmail.com

Cory Simmons on behalf of Creditor Condor Aerial, LLC, csimmons@forthepeople.com



                                            MITRANI, RYNOR, ADAMSKY & TOLAND, P.A.
                                            1200 Weston Road, Third Floor
                                            Weston, FL 33326
                                            Tel.: (954) 335-1010
                                            jwebb@mitrani.com

                                                  s/ James J. Webb
                                            By:___________________________________
                                                  James J. Webb, Esquire
                                                  Fla. Bar No.: 0080993




                                                   5
                              MITRANI, RYNOR, ADAMSKY & TOLAND, P.A.
                            1200 Weston Road, Third Floor, Weston Fl., 33326
                               Tel: (954) 335-1010 / Fax: (954) 335-1017
